Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 1 of 9 Page ID #:190




                      EXHIBIT 4
Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 2 of 9 Page ID #:191
                                        U.S. Department of Justice
                                                                 Civil Rights Division

                                                                 Immigrant and Employee Rights Section – 4CON
                                                                 950 Pennsylvania Ave, NW
                                                                 Washington, DC 20530
                                                                 Main (202) 616-5594
                                                                 Fax (202) 616-5509




                                                                 August 13, 2020

   By Email with Delivery Confirmation Receipt Requested


   Christopher Cardaci
   Corporate Counsel
   Space Exploration Technologies Corp. d/b/a SpaceX
   1155 F Street NW, Suite 475
   Washington, DC 20004
   Christopher.Cardaci@spacex.com

                    Re:      Discrimination Charge Filed Against Space Exploration Technologies
                             Corp., DJ Number 197-12C-1681

   Dear Mr. Cardaci:

           The responses Space Exploration Technologies Corp., d/b/a SpaceX (“Respondent”)
   provided to the Immigrant and Employee Rights Section (“IER”) on June 8, 2020, are deficient
   in several regards. IER also has additional requests for information and documents, which are
   numbered sequentially to IER’s June 8, 2020 requests. Please provide Respondent’s Forms I-9
   (as requested in Question 12 of IER’s June 8, 2020 letter) by August 20, 2020. Please provide
   the complete information to IER’s remaining prior requests, as noted below, and the responses to
   the supplemental requests no later than September 11, 2020, in accordance with the production
   instructions in IER’s June 8, 2020 letter. 1 All documents should be unredacted, except those that
   Respondent asserts are privileged. If Respondent asserts privilege and accordingly redacts or
   withholds any information, it must provide a privilege log with its production.

            As a preliminary matter, Respondent’s counsel has expressed confusion regarding the
   scope of the investigation. As previously stated in IER’s June 8, 2020 letter, IER’s investigation
   is not limited only to the specific allegations and/or claims that Charging Party made in his
   charge. Our investigation is also exploring whether Respondent engages in any pattern or
   practice of discrimination that 8 U.S.C. § 1324b prohibits, including citizenship status
   discrimination in violation of 8 U.S.C. § 1324b(a)(1)(B) and possible use of unfair documentary
   practices based on citizenship status or national origin in the employment eligibility verification
   process in violation of 8 U.S.C. § 1324b(a)(6). See In Re Investigation of Fla. Azalea Specialist,
   3 OCAHO no. 523, 1255 (1993) (finding requests for information related to an employer’s


   1
     For the purpose of these and any future requests, the use of the term “document” or “documents” refers to
   information in paper as well as to electronically-stored information.


                                                            1
                                                                                                                   Ex. 4
                                                                                                                 Page 25
Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 3 of 9 Page ID #:192




   general hiring practices were relevant even where IER opened the investigation based on a
   specific charge of refusal to hire).

            To date, Respondent has refused to produce Employment Eligibility Verification Forms
   I-9. As previously stated in IER’s June 8, 2020 letter, the law requires Respondent to make all
   Employment Eligibility Verification Forms I-9 available for IER to inspect. See 8 U.S.C. §
   1324a(b)(3); 28 C.F.R. § 44.302(b). Although Respondent must make its Forms I-9 available for
   inspection within three business days, 8 C.F.R. § 274a.2(b)(2)(ii), IER has given Respondent
   more than nine weeks to produce such information, but it has nevertheless failed to do so. As
   previously discussed with Respondent’s counsel, if Respondent fails to produce I-9s by August
   20, 2020, IER will seek a subpoena for such information. It is well established that the
   requirements for enforcement of an administrative subpoena are minimal. Tropicana, 9 OCAHO
   no. 1060, at 1 (2000). Under OCAHO case law, IER may seek enforcement of an administrative
   subpoena if: (1) the investigation is within the statutory authority of the agency; (2) the subpoena
   is not too indefinite; and (3) the information sought is reasonably relevant to the investigation.
   Id. at 1-2; see also United States v. NHS Human Services, 10 OCAHO no. 1198, 2 (2013).

   Deficient Answers

   Question 1D: Identify by name, job title, start date, address, telephone number and email address
   the Respondent’s custodian(s) of applicant and personnel records.

   Respondent’s response is incomplete, as it did not identify the individuals responsible for
   Respondent’s records. Provide the name, job title, start date, address, telephone number and
   email address of the individual(s) who maintains applicant records in Greenhouse. Also provide
   the name, job title, start date, address, telephone number and email address of the individual(s)
   who maintains employee personnel records in Workday.

   Question 3B: 3. Provide the Respondent’s policies, procedures and training materials regarding
   recruiting, applications for employment, hiring, firing, and employment eligibility verification
   and reverification (Form I-9, E-Verify), including any specific policies and procedures relating to
   non-U.S. citizens, in place at any point since June 1, 2018. B. In addition: Identify by name, job
   title, start date, termination date (if any), address, telephone number and email address (including
   last known contact information) each person responsible for creating and drafting such policies
   or procedures, and each person with o recruitment, employment application, hiring and
   employment authorization verification processes, oversight or supervisory responsibility for such
   policies or procedures.

   Respondent’s answer, “This request is vague and ambiguous, unduly burdensome, invasive of
   privacy rights, and seeks information that is not relevant to the complaint or any broader
   investigation that could reasonably be justified by the complaint” is non-responsive and
   inapplicable at this stage in IER’s investigation. The information requested falls squarely within
   the bounds of IER’s investigative authority, as all the evidence sought relates to SpaceX’s hiring
   or employment eligibility verification practices. See In Re Tropicana Casino & Resort, 9
   OCAHO no. 1060, 4 (2000) (describing relevance in administrative investigations to include
   “virtually any material that might cast light on the allegations”). Additionally, discovery rules do
   not limit the information and documents that an agency may obtain during a pre-suit


                                                    2
                                                                                                Ex. 4
                                                                                              Page 26
Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 4 of 9 Page ID #:193




   administrative investigation. See id; see also E.E.O.C. v. Shell Oil Co., 466 U.S. 54, 68-70
   (1984).

   Identify by name, job title, start date, termination date (if any), address, telephone number, and
   email address (including last known contact information) each person responsible for creating
   and drafting Respondent’s policies, procedures and training materials regarding recruiting,
   applications for employment, hiring, firing, and employment eligibility verification, and
   reverification (Form I-9, E-Verify), including any specific policies and procedures relating to
   non-U.S. citizens, in place at any point since June 1, 2018. Include the above-referenced
   information for each person with oversight or supervisory responsibility for such policies or
   procedures.

   Question 4B. 4. Provide a detailed description of Respondent’s recruitment, employment
   application, hiring and employment authorization verification processes, including the decision-
   making process as it relates to selecting candidates to interview for and to fill available positions.
   B. In addition: identify by name, job title, start date, termination date (if any), address, telephone
   number and email address (including last known contact information) each person that played a
   role in this process on behalf of the Respondent from June 1, 2018, to the present, and describe
   each person’s role.

   Respondent’s answer, “This request is vague and ambiguous, unduly burdensome, invasive of
   privacy rights, and seeks information that is not relevant to the complaint or any broader
   investigation that could be justified by the complaint” is non-responsive and inapplicable at this
   stage in IER’s investigation. Identify by name, job title, start date, termination date (if any),
   address, telephone number and email address (including last known contact information) each
   person who played a role in Respondent’s recruitment, employment application, hiring, and
   employment authorization verification processes, including the decision-making process as it
   relates to selecting candidates to interview for and to fill available positions.

   Question 4D. 4. Provide a detailed description of Respondent’s recruitment, employment
   application, hiring and employment authorization verification processes, including the decision-
   making process as it relates to selecting candidates to interview for and to fill available positions.
   D. In addition: Provide the name, job title, start date, termination date (if any), address, telephone
   number and email address (including last known contact information) of each person responsible
   for creating, drafting, and implementing such policies or procedures.

   Respondent’s answer, “This request is vague and ambiguous, unduly burdensome, invasive of
   privacy rights, and seeks information that is not relevant to the complaint or any broader
   investigation that could be justified by the complaint” is non-responsive and inapplicable at this
   stage in IER’s investigation. Provide the name, job title, start date, termination date (if any),
   address, telephone number and email address (including last known contact information) of each
   person responsible for creating, drafting, and implementing Respondent’s recruitment,
   employment application, hiring and employment authorization verification processes, including
   the decision-making process as it relates to selecting candidates to interview for and to fill
   available positions.




                                                     3
                                                                                                  Ex. 4
                                                                                                Page 27
Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 5 of 9 Page ID #:194




   Question 5C. 5. Identify all job vacancies for the period June 1, 2019, to the present. For each
   job vacancy: C. State whether or not the Respondent hired an individual(s) to fill the vacancy. If
   so, identify the individual(s) by name, job title, start date, termination date (if any), date hired,
   and wage or salary, and provide a copy of all documents relating to that individual, including,
   but not limited to application materials, Forms I-9, interview notes, personnel files, etc.

   Respondent’s answer, “This request is vague and ambiguous, unduly burdensome, invasive of
   privacy rights, and seeks information that is not relevant to the complaint or any broader
   investigation that could be justified by the complaint” is non-responsive and inapplicable at this
   stage in IER’s investigation. While SpaceX did produce a list of all hires for the relevant time
   period, it failed to identify the individual hired and include the corresponding requested
   information. Identify hired individuals by name, job title, start date, termination date (if any),
   date hired, and wage or salary, and provide a copy of all documents relating to that individual,
   including, but not limited to application materials, Forms I-9, interview notes, personnel files,
   etc. for all individuals who were hired to fill vacancies for the period June 1, 2019, to present.

   Question 5D. For each individual identified in response to subpart C above, state the name, job
   title, start date, termination date (if any), address, phone number and email address (including
   last known contact information) of the Respondent who made the hiring decision.

   Respondent’s answer, “This request is vague and ambiguous, unduly burdensome, invasive of
   privacy rights, and seeks information that is not relevant to the complaint or any broader
   investigation that could be justified by the complaint” is non-responsive and inapplicable at this
   stage in IER’s investigation. For each individual identified in response to subpart C above, state
   the name, job title, start date, termination date (if any), address, phone number and email address
   (including last known contact information) of the Respondent who made the hiring decision.

   Question 7C. Identify by name, job title, start date, termination date (if any), telephone number
   and email address (including last known contact information) all person(s) with knowledge of
   the reason(s) for the Charging Party’s rejection. Also, provide a summary of each person’s
   knowledge in this regard.

   Respondent’s answer, “This request is vague and ambiguous, unduly burdensome, invasive of
   privacy rights, and seeks information that is not relevant to the complaint or any broader
   investigation that could be justified by the complaint; see narrative above” is non-responsive and
   inapplicable at this stage in IER’s investigation. Respondent’s narrative responsive identifies
   only one individual and does not identify all person(s) with knowledge of the reasons for
   Charging Party’s rejection. Identify by name, job title, start date, termination date (if any),
   telephone number and email address (including last known contact information) all person(s)
   with knowledge of the reason(s) for the Charging Party’s rejection. Also, provide a summary of
   each person’s knowledge in this regard.

   Question 7D. 7. If the Respondent denied the Charging Party employment, for each position for
   which employment was denied: D. If the Respondent interviewed the Charging Party, identify by




                                                     4
                                                                                                  Ex. 4
                                                                                                Page 28
Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 6 of 9 Page ID #:195




   name, job title, start date, termination date (if any), address, telephone number and email address
   (including last known contact information) of each person who interviewed the Charging Party.

   Respondent’s answer, “This request is invasive of privacy rights and seeks information that is
   not relevant to the complaint or any broader investigation that could be justified by the
   complaint. See narrative above” is partially unresponsive and inapplicable at this stage in IER’s
   investigation. The only individual Respondent identifies in its narrative is Doug Tallmadge, but
   Respondent did not identify the SpaceX recruiter who conducted Fabian Hutter’s initial phone
   screen. Nor did Respondent provide the full range of above-requested information related to Mr.
   Tallmadge. Provide Mr. Tallmadge’s start date, termination date (if any), address, telephone
   number, and email address (including last known contact information), and the SpaceX
   recruiter’s name, job title, start date, termination date (if any), address, telephone number, and
   email address (including last known contact information).

   Question 7E. 7. If the Respondent denied the Charging Party employment, for each position for
   which employment was denied: E. Provide all documents regarding the Charging Party’s
   application and rejection, including, but not limited to, employment applications, resumes,
   interview evaluations, Forms I-9 and any attachments (such as copies of documents and E-Verify
   print outs), e-mails, notes, memoranda, rejection letters, etc.

   Respondent’s answer, “See production,” is non-responsive, as Respondent did not produce any
   documentation related to Mr. Hutter’s application and rejection. Provide all documents
   regarding the Charging Party’s application and rejection, including, but not limited to,
   employment applications, resumes, interview evaluations, Forms I-9 and any attachments (such
   as copies of documents and E-Verify print outs), e-mails, notes, memoranda, rejection letters,
   etc.

   Questions 9A and B. 9. State whether the position(s) sought by the Charging Party required a
   particular citizenship status or contained a restriction to hiring certain citizenship status(es). If so,
   for each position: A. State the specific citizenship status and/or immigration status required for
   hire. B. State whether the restriction is based upon a law, regulation, or executive order. If so,
   identify the source, and provide a copy of the document.

   Respondent’s answer, “See narrative above” is non-responsive. State whether the position(s)
   sought by the Charging Party required a particular citizenship status or contained a restriction to
   hiring certain citizenship status(es). If so, for each position: A. State the specific citizenship
   status and/or immigration status required for hire. B. State whether the restriction is based upon a
   law, regulation, or executive order. If so, identify the source, and provide a copy of the
   document.

   Question 12. Produce an Excel spreadsheet with all available Form I-9 and E-Verify data for
   each individual Respondent hired or reverified since June 1, 2019, together with copies of any
   supporting documentation, and all attachments, organized chronologically. If Respondent does
   not keep its Form I-9 information in this format, produce each Form I-9 for every individual
   Respondent or reverified since June 1, 2019, to the present, together with copies of any




                                                      5
                                                                                                     Ex. 4
                                                                                                   Page 29
Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 7 of 9 Page ID #:196




   supporting documentation, and all attachments, such as E-Verify printouts, organized
   chronologically.

   Respondent’s answer, “This request is vague and ambiguous, unduly burdensome, invasive of
   privacy rights, and seeks information that is not relevant to the complaint or any broader
   investigation that could be justified by the complaint” is non-responsive and inapplicable at this
   stage in IER’s investigation. Produce an Excel spreadsheet with all available Form I-9 and E-
   Verify data for each individual Respondent hired or reverified since June 1, 2019, together with
   copies of any supporting documentation, and all attachments, organized chronologically. If
   Respondent does not keep its Form I-9 information in this format, produce each Form I-9 for
   every individual Respondent or reverified since June 1, 2019, to the present, together with copies
   of any supporting documentation, and all attachments, such as E-Verify printouts, organized
   chronologically.

   Question 13. Provide a summary of each lawsuit, grievance, and charge of discrimination based
   on citizenship status, immigration status, or national origin received by or filed against the
   Respondent by employees or applicants for employment from June 1, 2019, to the present.

   Respondent’s answer, “This request is vague and ambiguous, unduly burdensome, and seeks
   information that is not relevant to the complaint or any broader investigation that could be
   justified by the complaint” is non-responsive and inapplicable at this stage in IER’s
   investigation. Provide a summary of each lawsuit, grievance, and charge of discrimination based
   on citizenship status, immigration status, or national origin received by or filed against the
   Respondent by employees or applicants for employment from June 1, 2019, to the present.

   Additional Requests for Information

   14. State whether, from June 1, 2019, to present, the Respondent rejected any documentation
       from individuals with employment offers and/or whether it requested those individuals with
       employment offers to produce any specific documentation to establish their identity and work
       authorization during initial hire. If so:

          A.      Identify the document(s) rejected and/or requested and explain the reasons for the
                  Respondent’s actions.

          B.      Identify by name, title, address, and telephone number the person(s) who
                  communicate with individuals with employment offers regarding their Form I-9
                  documentation during the initial employment eligibility verification process.

   15. State whether the Respondent rejected any documentation that employees presented, or
       whether it requested that any employee produce any specific documentation to establish their
       initial or continued employment authorization during the course of employment. If so:

          A.      Identify the document(s) rejected and/or requested and explain the reasons for the
                  Respondent’s actions.




                                                   6
                                                                                               Ex. 4
                                                                                             Page 30
Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 8 of 9 Page ID #:197




         B.     Identify by name, title, address, telephone number and email address (including
                last known contact information) the person(s) who communicated with employees
                regarding their Form I-9 documentation during the employment eligibility
                reverification process.

   16.   Identify all individuals from June 1, 2019, to the present who received an employment
         offer that was later rescinded and state the reason Respondent rescinded the offer.

   17.   Identify all employees from June 1, 2019, to the present whom Respondent terminated
         and include the reason for the termination.

   18.   State whether Respondent has ever been the subject of a Form I-9 audit by or otherwise
         received communication from the Department of Homeland Security relating to the
         Respondent’s Form I-9 practices. If so:

         A.     Describe the date(s) and nature of the Respondent’s interaction with the
                Department of Homeland Security and provide a summary of the audit findings
                and/or communication and copies of all documents provided by the Department
                of Homeland Security.

         B.     Identify by name, title, telephone number and email address each Department of
                Homeland Security agent with whom the Respondent interacts.

   19.   Provide a sample of an offer letter that individuals who have been offered employment
         with Respondent receive.

   20.   Provide a sample of the offer packet that individuals with employment offers receive.

   21.   Identify all of Respondent’s U.S. government contracts that restrict access to non-U.S.
         Citizens and provide a copy of the relevant citizenship status restrictions from the
         contract.

   22.   State at what point during the hiring and/or onboarding process (e.g. screening, interview,
         first day of employment) Respondent seeks job candidates’ and/or new employees’
         citizenship status for ITAR compliance.

   23.   State whether Respondent takes the position that every position at each of Respondent’s
         facilities requires access to ITAR-controlled information.

   24.   State whether Respondent has ever sought an advisory opinion regarding Respondent’s
         compliance with ITAR from the Directorate of Defense Trade Controls, U.S. Department
         of State. If so, provide the date Respondent’s requested the opinion, the date Respondent
         received the opinion, and a copy of the opinion.

   25.   State whether the Missile Technology Control Regime (MTCR) controls information
         Respondent’s employees access. If so, describe what information it governs and how this
         impacts Respondent’s hiring.



                                                  7
                                                                                              Ex. 4
                                                                                            Page 31
Case 2:21-mc-00043-DMG-MRW Document 19-5 Filed 02/26/21 Page 9 of 9 Page ID #:198




   26.    Provide a copy of the ITAR and EAR training that Respondent’s employees must take
          upon commencing employment with Respondent.

   27.    Provide the name, job title, start date, termination date (if any), address, telephone
          number and email address (including last known contact information) of each person on
          Respondent’s Global Trade Compliance (GTC) team.

   28.    Identify by name, title, termination date (if any), telephone number (last known, if
          applicable), and email address (last known, if applicable) of the 42 Foreign Person
          Employees Respondent has allegedly hired to date.

   29.    Provide any scripts recruiters use during the initial screening process of potential job
          candidates.

   30.    Provide a sample of the interview confirmation email Respondent sends to job
          candidates.

   31.    Identify by name, title, address, telephone number, and email address (including last
          known contact information) of all individuals who are staffed on Respondent’s Employee
          Development Team that handles employee onboarding, including I-9 and E-Verify
          completion.

           The requested information and documents should be provided electronically.
   Information and documents that exist in paper form are requested in electronic form where
   feasible; please contact the undersigned to discuss the format for electronic production.
   Electronically-stored information should be provided in the form that Respondent ordinarily
   maintains it, unless the form is incompatible with Adobe or Microsoft Office, in which case the
   information may be provided in a different form after consultation with the undersigned. If an
   electronic database or spreadsheet containing the above requested information exists please also
   provide an electronic/native file (e.g., .XLS, .CSV, .DAT).

           These files may be sent as attachments in one or more e-mails addressed to
   Lisa.Sandoval@usdoj.gov and Sejal.Jhaveri@crt.usdoj.gov. You are further advised to encrypt
   any electronic documents containing personally identifiable information before transmitting such
   documents to this office. Any encryption password should be transmitted by separate e-mail.

           Please contact the Ms. Sandoval at (202) 532-5736 or Ms. Jhaveri at (202)-532-5610 if
   you have any questions regarding this investigation, the scope of the requests set out above, or
   the timing and format of your responses. Thank you in advance for your anticipated cooperation
   in this matter.
                                                Sincerely,



                                                _______________________________
                                                Lisa Sandoval
                                                Sejal Jhaveri
                                                Trial Attorneys


                                                    8
                                                                                                 Ex. 4
                                                                                               Page 32
